Case 1:18-cv-12518-DJC Document 1-2 Filed 12/07/18 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

DIANE APPOLLONI, on behalf of herself and
all others similarly situated,

Plaintiff,
CIVIL ACTION NO.
VS.

PENNSYLVANIA HIGHER EDUCATION
ASSISTANCE AGENCY,

Defendant.

 

DECLARATION OF THOMAS RENARD

I], Thomas Renard, hereby declare under the penalty of perjury that the following
is true and correct pursuant to 28 U.S.C. § 1746:

I. My name is Thomas Renard. I am the Vice President, Business Intelligence and
Reporting at the Pennsylvania Higher Education Assistance Agency (“PHEAA”). I make this
declaration based on my personal knowledge and my review of business records maintained by
PHEAA. I am over the age of eighteen years, am of sound mind, have personal knowledge of
the facts and matters set forth herein, unless noted as based on information and belief, and such
are true and correct to the best of my knowledge.

2. PHEAA’s business records show that, as of November 28, 2018, PHEAA services
student loans for 219,529 borrowers residing in the Commonwealth of Massachusetts.

3, PHEAA’s business records show that, as of November 28, 2018, PHEAA services
federally owned student loans for over 100,000 borrowers residing in the Commonwealth of

Massachusetts.
Case 1:18-cv-12518-DJC Document 1-2 Filed 12/07/18 Page 2 of 2

I, Thomas Renard, hereby declare under the penalty of perjury that the foregoing

is true and correct pursuant to 28 U.S.C. § 1746.

Dated: December 6, 2018 By: At >. Cc oO

Thomas Renard
PHEAA Vice President, Business
Intelligence and Reporting
